Citation Nr: 0612559	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service in the Army from April 1966 to 
December 1968 and from September 1970 to September 1976.  He 
subsequently served on active duty as a member of the 
National Guard from August 1983 to November 1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over this case was subsequently 
transferred VARO in Montgomery, Alabama, and that office 
forwarded the appeal to the Board.

The Board remanded the claim in October 1997 and July 1999 
for a Travel Board hearing.  The veteran testified at an 
October 1999 Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The Board again 
remanded the claim in February 2000 and September 2004 for 
additional development.  As explained below, the requested 
development has taken place, and the Board will therefore 
decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the heart-related symptoms the veteran 
experience in service were acute and transitory and resolved 
without continuing residual disability.  An acquired cardiac 
disorder did not arise within a year after service separation 
or for many years thereafter, and any current cardiac 
disorder is not related to his in-service heart-related 
symptoms or otherwise related to service. 


CONCLUSION OF LAW

A chronic acquired cardiac disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's August 1994 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  The Court in Pelegrini 
also held that VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini indicated that the failure to provide VCAA notice 
when such notice was not mandated at the time is not a 
prejudicial error requiring remand where subsequent VA 
process satisfies the purpose behind the notice requirement, 
i.e., affording the veteran an opportunity to participate in 
the processing of his claim.  

Here, the RO's April 1996 rating decision took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, December 2005 readjudication of 
the veteran's claim, VA provided VCAA notice in the Appeals 
Management Center's (AMC's) November 2004 letter.  This 
letter met the notice requirement.  In it, the AMC told the 
veteran it was working on his claim for service connection 
for a cardiac disorder, and explained how to establish 
entitlement to this benefit on a direct and presumptive 
basis.  The letter also indicated the information or evidence 
needed from the veteran and the respective responsibilities 
of the veteran and VA in obtaining additional Federal and 
non-Federal evidence.  The AMC also wrote in bold print on 
page 2 of the letter: "Please provide us with any evidence 
or information you may have pertaining to your claim."  VA 
thus complied with all of the elements of the notice 
requirement, and this letter along with the Board's remands 
and the RO's and AMC's SSOCs constituted subsequent VA 
process that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice and 
satisfied the purpose behind the notice requirement.  It is 
therefore not prejudicial for the Board to proceed to finally 
decide this appeal.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the service-connection 
claim in this case, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, as there is no disability rating or effective 
date to assign.

Moreover, as instructed by the Board, the RO and AMC obtained 
the service medical records (SMRs) and all identified post-
service treatment records, afforded the veteran multiple VA 
examinations, and obtained two VA opinions as to the nature 
and etiology of his cardiac disorder.  As there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received, 
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Cardiovascular-renal disease including organic heart 
disease is a chronic disease that is presumed to be service 
connected if it manifests to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

As the veteran accurately noted in his November 2002 Form 9 
attachment, at the October 1999 hearing, and elsewhere, there 
are multiple notations in the SMRs as to heart-related 
problems.  These include April 1991 notes indicating chest 
pain, chest tightness, irregular pulse, an EKG showing 
changes compatible with ischemia, normal exam results except 
that mid-systolic click could not be ruled out, with 
diagnoses including paroxysmal arrythmia, negative exercise 
tolerance test, fair exercise capacity, absence of 
dysrhythmias, and mild S-T abnormalities, and May 1991 
myocardial perfusion test results revealing a postero-basal 
defect with an impression of reversible abnormality, postero-
basal region, suggesting stress-induced ischemia, and normal 
cardiac catherization.  Although the SMRs thus show that the 
veteran had some heart-related symptoms during service, all 
of his medical examination reports reported normal chest and 
heart findings.  These include the August 1968 separation 
examination, August 1970 Army examination, July 1976 ETS 
examination, May 1985 active duty tour examination; March 
1987 age 40 or over examination, August 1988 separation 
examination, January 1989 periodic over 40 examination, and 
May 1994 retirement examination.  These consistently normal 
heart and chest findings on examination reflect that the 
heart-related symptoms experienced by the veteran in service 
were acute and transitory and resolved without residual 
disability.  The evidence thus indicates that the veteran did 
not have a chronic cardiac disorder in service.  Essentially, 
the recorded complaints are not found to be indicative of 
acquired cardiac pathology.

In addition, the post-service evidence, including evidence 
from time periods between service, reflects that a cardiac 
disorder, as opposed to acute and transitory symptoms such as 
palpitations without an identified underlying disability, did 
not arise within a year after any period of service or for 
many years after the veteran's final separation from service.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based on the 
definition found in 38 C.F.R. § 4.1, the term disability 
"should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself").  For example, an 
October 1976 VA chest X-ray revealed the heart to be normal; 
an April 1995 VA examination indicated the heart had a normal 
sinus rhythm without murmur and there was no diagnosis of a 
heart disorder despite diagnoses of multiple other disorders 
and heart palpitations experienced by the veteran in March 
and April 1995; a May 1999 VA psychiatric-related outpatient 
treatment (VAOPT) note indicated the veteran experienced 
palpitations; a November 1999 VA echocardiogram contained 
normal results other than mitral valve leaflets mildly 
thickened; a January 2000 VA VAOPT record noted a history of 
supraventricular tachycardia (SVT) and possible afibrilation, 
with the assessment stating "history of SVT - the patient is 
in a chronic stable state"; April 2000 VAOPT notes 
indicating palpitations once in a while and "not that 
symptomatic"; and a July 2000 VAOPT note indicated that the 
cardiovascular system was clinically stable with no symptoms.

In addition, two VA examination reports indicated that the 
veteran did not have an underlying heart disorder at the time 
of those examinations.  The October 2001 VA examination 
report indicated that objective findings relating to the 
heart were normal and diagnosed the veteran with lone 
paroxysmal atrial fibrillation meaning no structural heart 
disease; and a July 2002 VA examination report stated that 
the veteran had paroxysmal atrial fibrillation that had never 
been documented and that, if the veteran did have paroxysmal 
atrial fibrillation, it would be classified as lone atrial 
fibrillation meaning the veteran had no structural heart 
disease.  Subsequently, March 2003 private medical records 
from the University of Alabama Medical Center reflect that 
the veteran underwent pulmonary vein isolation in March 2003 
during which he went into tamponade and had to have open 
heart surgery, which included a procedure relating to his 
atrial fibrillation.  Thus, the first clinical indication of 
a cardiac disorder was eight years after the veteran's final 
separation from service.

There were also two subsequent VA opinions as to the nature 
and etiology of his cardiac disorder.  In response to a 
request for an opinion from the Board, a VA physician wrote a 
June 2004 letter that noted the veteran's history of 
palpitations and atrial fibrillation, and stated that since 
his March 2003 surgery, the veteran experienced occasional 
palpitation and episodes of heart flutter.  The VA physician 
stated that it was "quite possible" that the veteran's 
episodes of palpitations were firing from the pulmonary vein, 
which "could've" been the cause of the past palpitations.  
He added that knowing the natural history of atrial 
fibrillation it was "possible" that the veteran had 
frequent firing from the pulmonary veins as far as fifteen 
years back.  In contrast, a VA physician in December 2005 
reviewed the claims file including the above-noted records, 
and stated in response to the questions posed in the Board's 
September 2004 remand, first, as to the nature of the 
veteran's heart condition, that the veteran did have clinical 
manifestations of paroxysmal atrial fibrillation which is an 
arrythmia.  Second, as to its relationship to service, the VA 
physician noted that the in-service palpitations showed no 
abnormalities of significance and specifically no atrial 
fibrillation and concluded: "Therefore the information at 
hand would indicate that the disorder did not appear to have 
manifested while in the military, but only was documented 
well after he left the military.  His current heart problems 
are not related to complaints of chest pain that he had while 
in the service.  His chest pain complains were evaluated with 
the cardiac catherization, which showed no evidence of 
coronary artery disease. His echocardiograms, while he was in 
the military, also showed normal cardiac function."

While the June 2004 physician posited a relationship between 
the current disorder and symptoms in service, his opinion was 
speculative, as he stated only that it was "quite possible" 
that the veteran's episodes of palpitations were firing from 
the pulmonary vein, which "could've" been the cause of the 
past palpitations fifteen years prior.  See Winsett v. West, 
11 Vet. App. 420, 424 (1998) (terminology equivalent to "may 
or may not" is an insufficient basis for an award of service 
connection).  In addition, the June 2004 physician did not 
indicate that he had reviewed the claims folder, basing his 
conclusion on the "natural history of atrial fibrillation."  
See Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence).  In contrast, the June 2005 physician indicated 
that he had reviewed the claims file and explained his 
definitive conclusion that there was no relationship between 
the current cardiac disorder and the in-service symptoms 
based on an accurate recitation of the evidence in the claims 
folder.  For these reasons, the Board accords greater weight 
to the conclusion expressed in the December 2005 letter than 
the June 2004 letter.

Finally, the veteran's opinion in his February 2006 letter 
and elsewhere that his cardiac disorder is related to service 
does not constitute competent evidence, because he does not 
possess the requisite expertise to offer competent testimony 
on this etiological issue.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
chronic acquired cardiac disorder in service, one did not 
arise within the one-year presumptive period or for many 
years thereafter, and the veteran's current cardiac disorder 
is not related to heart-related symptoms he experienced in 
service or otherwise related to service.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for a cardiac disorder must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for a cardiac disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


